Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 9-10, 12-14 and 16-17 are all the claims.
2.	Claims 9, 12 and 16-17 are amended in the Response of 10/14/2021.
3.	Claims 10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/2020.
4.	Claims 9, 12 and 16-17 are under examination.
5.	This Office Action is final. 

Withdrawal of Rejections
Double Patenting
6.	The provisional rejection of Claims 9, 12 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-12, 15, 17, 23-31 of co-pending Application No.14/579,192 (reference application US20150232541) is withdrawn. 
The terminal disclaimer filed on 5/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No.14/579,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 9, 12 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 9, 12 and 16-17 indefiniteness due to parenthetical text is withdrawn.
Applicants have removed each of the “wherein” clauses from the parenthetical text to render the claims proper and clear that the sequence is of “(SEQ ID NO: 08)” and “(SEQ ID NO: 01)”, respectively. 


Claim Rejections - 35 USC § 103
8.	The rejection of Claims 9, 12 and 16-17 under pre-AIA  35 U.S.C. 103(a) as being obvious over Fenn et al. (U.S. Patent No. 9862779 (filed 9/12/2013)) is withdrawn.
	Applicants comments in the Response of 10/14/2021 are found persuasive and upon closer inspection of the effective and priority filing dates for each of the separate applications.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of Claims 9, 12 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9862779 is maintained.
	Applicants allege that in amending the claim to recite “purified” whereas in their analysis they refer to Claim 1 of the ‘779 patent reciting a method where the endpoint is a cell comprising the nucleic acid where a polypeptide chain in a cell does not suggest a purified one-armed antibody.
	Response to Arguments
	The rejected reference claims are NOT limited to only Claim 1 in the analysis. See above.
a) The cell obtained from Claim 1 of the reference is subsequently used in method claim 2, which recites “wherein the first binding entity specifically binds to a first antigen or target and the second binding entity specifically binds to a second antigen or target, thereby producing a multispecific binder comprising at least two binding entities.” Here the only interpretation that the ordinary artisan could reasonably draw is that the polypeptide construct is expressed and purified in order to ascertain the specific binding to the target antigens.
b) The isolated polypeptide of Claim 2 is what Claim 3 depends on in order to select multi-specific binders. Here the only interpretation that the ordinary artisan could reasonably draw is that the polypeptide construct is expressed and purified in order to ascertain the specific binding to the target antigens.
	c) Claims 13 and 17 of the reference are not included in the rejection.	
	The reference patent is not afforded the safe harbor protection under 35 USC 121 in view of it not sharing a chain of priority with the instant application.
The rejection is maintained.

Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643